In a proceeding to invalidate petitions designating respondents other than the members of the Nassau County Board of Elections as candidates ,in the Democratic Party primary election to be held on September 9, 1975 for the party positions of county committeemen for stated election districts in the 11th Assembly District, Nassau County, the appeal is from a judgment of the Supreme Court, Nassau County, entered August 25, 1975, which dismissed the proceeding. Judgment affirmed, without costs. No opinion. Gulotta, P. J., Rabin, Christ, Benjamin and Shapiro, JJ., concur.